DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2019 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was filed after the mailing date of the Notice of Allowance on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9907552 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed a motor that drives rotary member that performs a single firing .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Measamer et al. (WO 2015042378 A2/US 20150083774 A1/US 9907552 B2).
Regarding claims 21, 23, 27, 36-40, Measamer et al. discloses a surgical stapling instrument (10 or 600) and method of operating a surgical stapling instrument comprising: (a) a body (70/700); (b) a shaft assembly (60/660) extending distally from the body; (c) a stapling head assembly (20/620) at a distal end of the shaft assembly, wherein the stapling head assembly includes: (i) an annular array of staples (66), (ii) an annular array of staple drivers configured to translate distally to drive the staples through tissue, and (iii) an annular knife (36) configured to translate distally to cut the tissue; (d) an anvil (40), wherein the anvil is configured to cooperate with the stapling head assembly to deform the staples driven through the tissue by the staple drivers ([0047-0048], figs. 1-2); 
(e) a rotary cam member (309/312 or 900) operatively coupled with the stapling head assembly and housed with the body (figs. 8-9 and 13-29), wherein the rotary member is rotatable through a rotary stroke to actuate the staple drivers through a driver translation stroke and the knife through a knife translation stroke such that the stapling head assembly staples and cuts the tissue, wherein the rotary stroke is less than 360 degrees [0089-0090, 0110-0128]; (f) a motor (310/680) operable to actuate the rotary member through the rotary stroke; (g) a battery (230/330/380 [0083, 0089, 0111, 0129-0130]) operable to power the motor, wherein the battery is 
(h) a user input feature (360/700/800) coupled with the body, in response to an initial actuation of the user input feature, activating the motor to rotate the rotary member in a first direction through a first portion of a rotary stroke, wherein the user input feature is selectively actuatable by a user; and (i) an electrical circuit (200, 300, [0105], figs. 14-16) in communication with the motor and the user input feature, wherein the electrical circuit is configured to activate and deactivate the motor and thereby control rotation of the rotary member, wherein the electrical circuit is configured to activate the motor in response to an initial actuation of the user input feature, wherein the electrical circuit is configured to maintain activation of the motor following the initial actuation of the user input feature such that the rotary member completes the rotary stroke, the staple drivers complete the driver stroke, and the knife completes the knife stroke before subsequent deactivation of the motor regardless of a subsequent actuation of the user input feature during the rotary stroke wherein the electrical circuit is configured to deactivate the motor in response to completion of the rotary stroke by the rotary member and upon completion of the first portion of the rotary stroke by the rotary member, maintaining activation of 
Regarding claims 22, 24-26, 28 and 35, Measamer et al. discloses the rotary member actuates to drives and returns the knife and driver to proximal positons, a cam follower (312/391) to compete the drive stroke  wherein the surgical stapling instrument is configured to initiate the driver stroke before initiation of the knife stroke in response following the initial actuation of the user input feature ([0089-0090, 0099-0110, 0125-0128], figs. 8-29) and user feedback feature (110/120/602, microcomputer) indication completion of the rotary stroke ([0055, 0076, 0105, 0113].
Regarding claims 29-34, Measamer et al. discloses a trigger (360/700/800), a translating member (391).

Allowable Subject Matter
The indicated allowability of claims 21-40 is withdrawn in view of the newly discovered reference(s) to Measamer et al. (WO 2015042378 A2/US 20150083774 A1/US 9907552 B2).  See Rejections above based on the newly cited reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731